Citation Nr: 0603471	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-20 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral knee 
degenerative joint disease. 


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  This case was remanded in March 
2004 and now returns to the Board for appellate review.

The Board observes that the November 2002 rating decision 
also denied entitlement to service connection for urticaria 
(hives).  The veteran thereafter appealed such denial to the 
Board.  In the March 2004 remand, the Board directed further 
development of the veteran's urticaria claim.  As a result of 
such development, in a July 2005 rating decision, which was 
issued in August 2005, the Appeals Management Center (AMC) 
granted service connection for urticaria (hives) and assigned 
an initial 10 percent evaluation, effective September 4, 
2002.  Such is a full grant of the benefit sought on appeal 
and, therefore, this issue is no longer before the Board.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Bilateral knee degenerative joint disease was not shown 
in service and such is not etiologically related to any other 
disease, injury, or incident in service, and arthritis was 
not manifested within one year of service discharge.


CONCLUSION OF LAW

Bilateral knee degenerative joint disease was not incurred in 
or aggravated by the veteran's active duty military service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for a bilateral knee 
disability in September 2002 and the initial unfavorable 
decision was issued in November 2002, after the veteran had 
been informed of the VCAA provisions in a September 2002 
letter.  However, as noted in the Board's March 2004 remand, 
such letter was only marginally compliant with the VCAA.  
Therefore, in March 2004 and February 2005, the veteran was 
provided with additional VCAA letters.  In Pelegrini, the 
United States Court of Appeals for Veterans Claims (Court) 
set out that the claimant need only be provided VCAA notice 
and an appropriate amount of time to respond, followed by 
proper subsequent VA process.  See Pelegrini at 120-123; see 
also 38 C.F.R. § 20.1102 (2004) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  In this case, after VCAA notice was provided in 
March 2004 and February 2005, the veteran's service 
connection claim was readjudicated and a supplemental 
statement of the case was provided to the veteran in October 
2005, such that he had the opportunity to respond to the 
remedial VCAA notice prior to Board adjudication on the 
merits.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, VA informed the veteran in the September 2002 
and March 2004 letters of the information and evidence that 
is necessary to substantiate his claim for service 
connection.  Specifically, such letter advised the veteran 
that, in order to establish entitlement to service 
connection, the evidence must show a current disability and a 
nexus between such and service.  

In addition, VA informed the veteran in the September 2003, 
March 2004, and February 2005 letters about the information 
and evidence that VA would seek to provide.  Specifically, in 
September 2003, the veteran was notified that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, to include medical records, employment 
records, and records from other Federal agencies.  The March 
2004 and February 2005 letters further advised the veteran 
that VA was responsible for obtaining relevant records from 
any Federal agency, to include medical records from the 
military, VA hospitals, and the Social Security 
Administration (SSA).  He was also informed that VA would 
make reasonable efforts to obtain relevant records not held 
by a Federal agency, to include records from state and local 
governments, private doctors and hospitals, and current and 
former employers.  The September 2003 and March 2004 letters 
further notified the veteran that VA would attempt to obtain 
private records if he completed and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each provider.  

VA also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, in 
September 2003, VA notified the veteran that he should supply 
adequate identifying information for any records he wished VA 
to obtain.  In the March 2004 letter, the veteran was 
requested to send any relevant treatment records or 
evaluations for his bilateral knee degenerative joint disease 
since service, to include reports or statements from doctors, 
hospitals, laboratories, medical facilities, mental health 
clinics, X-rays, physical therapy records, and surgical 
reports.  The veteran was also requested to include the dates 
of treatment, findings, and diagnoses for such records.  The 
March 2004 letter also indicated that, if the veteran 
received treatment at a VA Medical Center, to identify such 
facility and VA would obtain the records.  The March 2004 and 
February 2005 letters informed the veteran that he must 
provide enough information about his records so VA can 
request them from the appropriate person or facility and that 
it was his responsibility to ensure that VA received all 
requested records not in the possession of a Federal 
department or agency.  Also, as indicated previously, the 
September 2003 and March 2004 letters advised the veteran 
that VA would attempt to obtain private records if he 
completed and returned VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each provider.  

With respect to the fourth element of notice, the March 2004 
and February 2005 letters requested that the veteran inform 
VA if there is any other evidence or information that he 
believe would support his claim and, if such evidence or 
information was in his possession, to send it to VA.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA treatment records and private medical 
reports pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claim.  In this regard, the Board notes that a November 2004 
VA treatment report indicates that the veteran had been in 
receipt of SSA disability benefits for his knees since April 
2002.  However, there are no medical records from SSA 
contained in the claims file.  For the following reasons, the 
Board finds that a remand is not necessary to obtain such 
outstanding SSA records.  38 U.S.C.A. § 5103A(b) provides 
that VA shall make reasonable efforts to obtain relevant 
records that the claimant adequately identifies and 
authorizes VA to obtain (emphasis added).  The Board observes 
that there are current diagnoses pertaining to the veteran's 
knees of record.  However, the veteran's service medical 
records are negative for any complaints, treatment, or 
diagnoses pertinent to his left and/or right knee and, upon 
clinical evaluation at the time of his March 1970 separation 
examination, his lower extremities, to include strength and 
range of motion, were normal.  Additionally, there is no 
competent medical opinion linking the veteran's claimed 
bilateral knee degenerative joint disease to his military 
service and it has not been claimed that any such evidence 
exists.  Therefore, the Board finds that SSA records 
demonstrating a current diagnosis of a bilateral knee 
disability would be redundant of the medical evidence already 
of record.  Also, even if SSA records included an opinion 
linking the veteran's claimed bilateral knee degenerative 
joint disease to his military service, service connection 
could still not be granted because there is no record of in-
service complaints, treatment, or diagnosis referable to his 
knees and, as such, there would be no competent basis upon 
which to conclude that any current bilateral knee disorder is 
related to service.  Therefore, the Board finds that SSA 
records as pertinent to the veteran's claimed bilateral knee 
degenerative joint disease are not relevant to his claim of 
entitlement to service connection and, as such, there is no 
violation of the duty to assist by VA in this regard.  See 
Loving v. Nicholson, 19 Vet. App. 96 (2005).  

Moreover, the veteran was provided with a VA examination in 
March 2005 in order to adjudicate his service connection 
claim.  VA has also assisted the veteran throughout the 
course of this appeal by providing him with a statement of 
the case in June 2003 and a supplemental statement of the 
case in October 2005, which informed him of the laws and 
regulations relevant to his claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.

II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that, while in military service, he had 
joint pain in his knees.  He alleges that such developed into 
degenerative joint disease in the years after he was 
discharged from service.  Therefore, the veteran claims that 
he is entitled to service connection for bilateral knee 
degenerative joint disease. 

The veteran's service medical records are negative for any 
complaints, treatment, or diagnoses pertinent to his left 
and/or right knee.  The Board observes that, in April 1969, 
it was noted that the veteran had developed migratory 
polyarthralgia approximately one week after developing severe 
generalized urticaria.  At that time, the only diagnosis 
proffered was generalized urticaria and there were no 
findings relevant to the veteran's knees recorded.  At the 
time of his March 1970 separation examination, the veteran 
denied having, at the present time or in the past, a 
"trick" or locked knee.  Upon clinical evaluation, the 
veteran's lower extremities, to include strength and range of 
motion, were normal.

Post-service records show that, in November 1996, the veteran 
was evaluated at the St. Joseph's Regional Medical Center for 
bilateral knee pain, mainly on the left.  He was having 
minimal right knee symptoms.  The veteran stated that his 
left knee had bothered him for approximately six months.  He 
denied any specific injury.  It was noted that the veteran 
was a surveyor and spent a considerable amount of time 
walking on uneven terrain.  The veteran noted only slight 
swelling  at times.  He walked with a limp and twisting on 
the weigh bearing leg tended to cause discomfort.  X-rays 
showed no significant changes.  Following a physical 
examination, the veteran was diagnosed with medial meniscus 
tear versus overuse syndrome, medial collateral ligament.  In 
December 1996, the veteran was seen for complaints of left 
knee pain.  He reported several episodes of swelling and 
pain.  It was noted that the veteran worked as a surveyor 
during the summer months and, as a result, walked on uneven 
ground while carrying equipment.  X-rays showed no 
significant degenerative changes.  The veteran was diagnosed 
with meniscus tear of the left knee.  As such, the veteran 
underwent an arthroscopy of the left knee with partial medial 
meniscectomy and debridement of articular surface the same 
month.  The post-operative diagnoses were grade III 
chondromalacia patella, grade IV chondromalacia medial tibial 
plateau, and degenerative medial meniscus tear with posterior 
flap of the left knee.  Pertinent to the right knee, in 
November 1999, the veteran complained of right knee pain for 
one month.  He indicated that such had gradually worsened 
throughout the past month and he had difficulty ascending and 
descending hills.  X-rays showed maintenance of articular 
space and an MRI was consistent with a medial meniscus tear.  
The impression was medial meniscus tear of the right knee.  
As such, the veteran underwent an arthroscopy with medial 
femoral condyle chondroplasty and medial meniscectomy the 
same month.  The post-operative diagnoses were medial 
meniscus tear of the right knee, grade III chondromalacia of 
medial femoral condyle, and grade II to III chondromalacia of 
the patella.  A follow up report, dated in August 2000, 
reflects that the veteran's knee pain was gradually 
worsening.  The impression was degenerative arthritis of 
bilateral knees.

VA treatment records reflect continued complaints and 
treatment for the veteran's bilateral knees.  His problem 
list included osteoarthrosis involving the knee and 
osteoarthritis.  A June 2003 record shows that the veteran 
had an assessment of history of degenerative joint disease of 
the knees.  September 2004 X-rays of the bilateral knees 
revealed an impression of moderate degenerative joint 
disease.  In October 2004, the veteran was seen for 
complaints of pain in his knees.  It was noted that he was a 
land surveyor who often worked outdoors carrying equipment 
over rough terrain.  Following physical examination, the 
veteran was diagnosed with osteoarthritis.  In November 2004, 
the veteran was again seen for his degenerative joint disease 
of the knees, with complaints of pain and limited mobility.  
It was noted that the veteran's occupation was a land 
surveyor, which required climbing hills with a heavy pack.  
It was also observed that such was the probable etiology of 
the veteran's knee joint deterioration, per history.  The 
assessment was degenerative joint disease of the knees.  In 
December 2004, the veteran was seen for bilateral knee pain 
of many years.  It was noted that he had worn braces in the 
past, but did not tolerate them.  He wanted to try injection 
therapy.  The assessment was bilateral osteoarthritis 
degenerative joint disease, greater on the left than on the 
right.

At his March 2005 VA examination, the veteran reported that 
he had not worked since 2002 as a result of his knees.  He 
indicated that he did not recall any knee difficulty before 
the military.  The examiner noted that the veteran had a 
fracture of one lower extremity at age five, which healed 
with no further symptoms.  The veteran did not recall any 
orthopedic problems in basic training or later in the 
military.  The veteran was still at full duty status in the 
last three months of his military service.  One year after 
his discharge, the veteran was working and his knees 
continued to be okay at that time.  He finally started having 
some knee problems in the mid-1990's and, eventually, both 
knees had surgery.  There had not been any injury to either 
knee and the veteran denied any knee problems before the mid-
1990's, which was about 25 years after his military service.  
The veteran denied any injuries to the knees or Workman's 
Compensation claims on the knees since his military service.  

The veteran related knee complaints, which included 
difficulty operating a car for a prolonged period of time, 
and walking.  He currently used oral medication, a cane, and 
some special exercises for his knee symptomatology.  The 
veteran complained of pain, giving way, instability, 
weakness, easy fatigue, poor coordination, and flare-ups in 
his bilateral knees.  The examiner noted that the veteran had 
arthroscopies of both knees, with the left done in the late 
1990's and the right done in approximately 2000.  X-rays 
revealed definite arthritic changes in the patellofemoral 
area.  After physical examination, the examiner indicated 
that both of the veteran's knees had a history of pain 
starting in the mid-1990's, about 25 years after his military 
service.  The examiner further stated that both knees had a 
history of being totally okay prior to that, but currently 
had progressed to arthritis.  Both knees were noted to be 
status-post arthroscopic surgery.  The examiner indicated 
that continued pain and collapsing at both knees was 
diagnosed as degenerative arthritis, including patellofemoral 
arthritis.  

After reviewing the claims file, the examiner indicated that 
he was unaware of any mechanism that would connect hives in 
the military with knee pain 25 years later.  The examiner 
opined that the veteran would have developed the pain and 
arthritis in both knees even if he had not been in the 
military.  The examiner further concluded that the veteran 
would have developed the pain and arthritis in both knees 
even if he had not had hives in the military.  The examiner 
opined that the veteran's bilateral knee difficulties were 
not related to the military or to hives. 

The Board initially notes that, in August 2000, the veteran 
was diagnosed with degenerative arthritis of bilateral knees 
and the first X-ray evidence of degenerative joint disease 
was dated in September 2004.  However, the Board finds that 
there is no evidence that such manifested to a degree of 10 
percent within the first year after service.  Specifically, 
the first diagnosis of arthritis was made in August 2000, 
with X-ray evidence of such in September 2004, approximately 
30 and 34 years after the veteran's discharge in March 1970, 
respectively.  As such, presumptive service connection is not 
warranted for arthritis of bilateral knees.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

While the veteran has a current diagnosis of bilateral knee 
degenerative joint disease, the record contains no competent 
medical opinion that such is related to a disease or injury 
during service.  Specifically, in March 2005, the VA examiner 
opined that the veteran's bilateral knee difficulties were 
not related to his military service.  As such, the only 
evidence suggesting a nexus between active duty service and 
bilateral knee degenerative joint disease is limited to the 
veteran's own statements.  The veteran, as a layperson, is 
not qualified to render an opinion concerning medical 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, the record contains no competent 
medical opinion that the veteran has a current disability of 
the bilateral knees that is related to a disease or injury 
incurred during his military service.  Absent competent 
evidence of a causal nexus between a current disability of 
the bilateral knees and service, the veteran is not entitled 
to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral knee degenerative joint 
disease.  As such, that doctrine is not applicable in the 
instant appeal and his claim must be denied.  
38 U.S.C.A. § 5107.   


ORDER

Service connection for bilateral knee degenerative joint 
disease is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


